               Case 1:20-cr-00089-JB Document 159 Filed 04/28/21 Page 1 of 1                                    PageID #: 528
AO 442 (Rev. 01/09) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                    __________  District of
                                                                         of Alabama
                                                                            __________

                      United States of America
                                 v.                                    )
                                                                       )
                                                                       )         Case No. 1:20-cr-00089-JB-004
           BOBBY JOSEPH DWAYNE PALMER,                                 )
               a/k/a Bobby Wayne Palmer                                )
                             Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      BOBBY JOSEPH DWAYNE PALMER, a/k/a Bobby Wayne Palmer                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment               Superseding Indictment            Information           Superseding Information                Complaint
      Probation Violation Petition               Supervised Release Violation Petition           Violation Notice             Order of the Court

This offense is briefly described as follows:

  CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE CONTROLLED SUBSTANCE [methamphetamine] (1)

  CONTROLLED SUBSTANCE - POSSESSION WITH INTENT TO DISTRIBUTE METHAMPHETAMINE (4, 8, 19)




Date:     06/29/2020                                                                         Maria Payne
                                                                                               Issuing officer’s signature
                                                                                                                             Deputy Clerk
City and state:          Mobile, AL                                                  CHARLES R. DIARD, JR.
                                                                                                 Printed name and title


                                                                     Return

          This warrant was received on (date)                              , and the person was arrested on (date)              8
at (city and state)                                              .
                                                                                                         Digitally signed by ANDREA
                                                                               ANDREA JENKINS JENKINS
Date:          8                                                                              Date: 2021.04.28 09:25:48 -05'00'

                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
